Chambers of Vincent L. Briccetti

vA 4 -L {(
Case 7:21-cv-04901-VB Document 3 GC 06/1 7/2 Pabe 1ot5
Copie~N ailedit axc IR ;

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DARIUS MONROE

Petitioner, 21-CV-4901 (VB)

“against ORDER DIRECTING ORIGINAL
UNITED STATES OF AMERICA, SIGNATURE

 

Respondent.

 

VINCENT L. BRICCETTI, United States District Judge:

Petitioner, proceeding pro se, submitted this petition for a writ of habeas corpus under 28
U.S.C. § 2241 without a signature. Rule 11(a) of the Federal Rules of Civil Procedure provides
that “[e]very pleading, written motion, and other paper must be signed by at least one attorney of
record in the attorney’s name — or by a party personally if the party is unrepresented.” Fed. R.
Civ. P. 11(a); see 28 U.S.C. § 2242 (A habeas corpus petition “shall be in writing signed and
verified by the person for whose relief it is intended or by someone acting in his behalf.”). The
Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name
handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

By July 19, 2021, Petitioner must resubmit the petition with an original signature. A
copy of the two-page petition is attached to this order. Petitioner shall mail the signed petition
to the following address:

United States District Court
Pro Se Clerk

300 Quarropas St.
White Plains, NY 10601

gyal

 
Case 7:21-cv-04901-VB Document 3 Filed 06/17/21 Page 2 of 5

No answer shall be required at this time. If Petitioner complies with this order, this action
shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails to
comply with this order within the time allowed, the Court will deny the petition.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant
demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated: June 16, 2021
White Plains, New York (

VINCENT L. BRICCETTI
United States District Judge
Che@ee7 al cqvenseqlves ceeanientts Filéach6fdi7221 PageeL2pB85

IN THE. UNITED.STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DARIUS MONROE, No: 18-CR-585

—— ECEIVE

SUN O41 2021
 US.D.6.

Vv.

 

UNITED STATES OF AMERICA,
Respondent.

 

W.R

 

28 U.S.C. § 2241 MOTION .
FOR REDUCED SENTENCE DUE TO THE CHANGE
OF LAW TO THE 21 U.S.C. § 846 VIOLATION
NOW NOT BEING A PREDICATE OFFENSE FOR THE
CAREER OFFENDER ENHANCEMENT —

I, DARIUS MONROE, now find that one of my violations doesn't
fit for the enhancement for which I am a Gareer Offender. I ask
the -Court to reduce my sentence and remove the word "career off-
ender" off my case because the Supreme Court, dated December 10,

°2018, which was aftex my case has stated that 21°U.S.C. 846 no.

longer qualifies me as a career offender.. I also seek relief under

the First Step Act (FSA) foi: the reduced sentence from the career
offender due to these cases, United States v. Lancaster, No; 20-

6571 (4th Cir.. 2021). Also, see Sth Cir., United States v. Smith,
Case 7:21-cv-04901-VB Document 3 Filed O¢ 21 Page4of5
Case 7:21-cv-04901-VB Document 1 Filed 0 S64 21 Page 2of3

No. 20-50304; Also, see United States v. Chambers, 956 F. 3d
667, 672 (4th Cir. 2020). Also, see United States v. Owens,
No. 20-2139 (6th Cir. 2021).

Respectfully Submitted,

 

Darius Monroe
 

o

(ut _t
of!
VE uaeeeS

gol Av med

pe PA elfea 9 0?

tek: caer f°
peo F LPFG. SYS

Gasee 7/2 lcqueRGea Ves DeeaHient4s FIERO POZE * GESDPBS

>
a4

é

OoL

ahs! 4d Gr
A501) Beg ft Befvey/ *,

(40

 

 
